Citation Nr: 1757210	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back disability, to include degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied service connection for a lower back condition. He is currently diagnosed with degenerative arthritis of the spine.

In February 2016, the Veteran testified at a Board hearing before a Veterans Law Judge in Houston, Texas. The Veterans Law Judge who held that hearing is no longer available to participate in this decision. The Veteran was informed of this fact and of his right to another hearing before another Veterans Law Judge in a September 2017 letter. The Veteran responded in a September 2017 correspondence that he did not want another hearing in this matter. A transcript of the February 2016 hearing is of record. 

This matter was remanded by the Board in April 2017 and January 2017 for further evidentiary development. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's degenerative arthritis of the spine, is related to an in-service back injury.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, degenerative arthritis of the spine was incurred in service. 38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The evidence of record indicates that the Veteran has a current low back disability. The Veteran was most recently diagnosed degenerative arthritis of the spine during a July 2016 VA examination. He has thus met the current disability requirement. 

Moreover, the evidence shows that the Veteran sustained an in-service injury when he was stationed overseas in Germany. Service treatment records indicate that in November 1966, the Veteran sought treatment after he was in a vehicle accident. Therefore, the only remaining issue for adjudication is whether there is sufficient lay or medical evidence of a link or nexus between his current low back disability and the in-service injury.

The Veteran's service treatment records reflect that he sought medical treatment immediately after the November 1966 vehicle accident. He reported "soreness in neck and back musculature" and was treated by Army medical personnel. The Veteran stated during his February 2016 Board hearing that the accident involved an armored vehicle in which he was a passenger sliding down a steep hill and impacting a tree. Service treatment records reflect that in March 1968, nearly sixteen months after the accident, the Veteran reported back pain while he was stationed in New York City. Finally, service treatment records indicate that he reported muscle spasms in the lower back in January 1970, several weeks before he was discharged from military service. 

The Veteran has provided a number of lay statements indicating a continuous history of symptoms of a low back disability, ranging from shortly after discharge to the present. During his February 2016 Board hearing, the Veteran testified that he saw private doctors regarding his back pain for about ten years after he was discharged in 1970. He testified that in the 1980s and 1990s, he had to "sleep on something hard" to deal with the pain in his back. In the 2000s, he testified that he was in so much pain that he could not stand up. He further testified that the two physicians who treated him between his discharge and 2007 are unavailable, as one is deceased and the other retired.

Private treatment records from April 2007 indicate that the Veteran saw a private physician and reported lower back pain that radiated to his right leg. He was diagnosed with a number of low back issues noted during the examination. The Veteran saw a private pain management physician for a consult in May 2007, where he reported "right back, hip, and foot pain." The Veteran received followup care in August 2007, when he was given an injection into the back, which gave temporary relief to his symptoms.

The Board notes that the Veteran was afforded a VA examination in April 2010, where the examiner diagnosed the Veteran with osteopenia with atherosclerotic calcification of the aorta and degenerative disc disease. The examiner took note of the November 1966 in-service injury and provided an ambiguous medical opinion concerning the relationship between the Veteran's current back condition and military service, citing primarily to the over thirty-year gap between discharge and the first documented reports of back problems. The examiner did not take into account the Veteran's assertions of continuous symptoms of a low back disability. 

As a result, the Board found that the April 2010 examination was inadequate and afforded the Veteran with another examination in July 2016. However, upon readjudication of the claim, the Board found that this examination too was inadequate for failure to consider all of the Veteran's lay statements regarding symptoms of back issues stretching from the 1970s to the present. The Board remanded for a VA medical opinion as to the etiology of the Veteran's low back disability. The examiner was specifically directed to "consider the Veteran's assertions that he experienced pain in his low back since 1971 and that he sought medical treatment in the 1970s for his low back by two private physicians, however those treatment records are unavailable as a result of death and retirement of the treating physicians. Additionally, the examiner must consider the Veteran's lay assertion that in the 1980s and 1990s the Veteran found a way to cope with his condition by sleeping on something hard."

On remand in April 2017, a VA examiner opined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. As a rationale, the examiner stated, "Record review showed he was seen on March 13, 1968 with complaints of back pain noting history of injury in December 1966. No other treatment record for the back during the service to suggest chronic or recurrent back condition. Was seen 1/28/1970 for lower back pain with cough/congestion and was diagnosed with coryza with muscle spasm. No complaints of back pain on separation exam/history on 5/18/1970. No record of back condition until 2007." The examiner then accurately summarized, but did not comment on, the Veteran's lay statements regarding his treatment in the 1970s and 1980s. Despite the summary of evidence, the examiner did not incorporate any of the Veteran's statements into the rationale provided for the negative nexus opinion. In effect, the opinion merely reiterates the inadequate July 2016 opinion.

As to the issue of a nexus, for the following reasons the April 2017 VA examiner's negative nexus opinion is not probative because it fails to take into account the Veteran's lay statements of experiencing symptoms continuously since his discharge. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Lay evidence is competent when the layperson is reporting a contemporaneous medical diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Here, the Veteran reported testified that he was seen by at least two physicians who diagnosed him with a variety of low back disorders in the 1970s and 1980s, shortly after he was discharged. The fact that he experienced continuous symptoms is highly probative. The record shows that he experienced lingering effects related to the November 1966 vehicle accident for the remainder of his military career, as evidenced by treatment records showing back pain and spasms in March 1968 and January 1970. The Veteran's statement that he began receiving private medical treatment from two physicians shortly after discharge is both credible and highly probative. 

When viewed against the negative nexus opinion provided in April 2017, which the Board finds low probative weight given its failure to take into account the Veteran's competent and credible lay statements indicating a continuity of symptoms from 1970 up to the present day, the evidence is at least evenly balanced as to whether there is a nexus between the Veteran's current low back disability and his in-service back injury. 

At this point, even though a remand with the directive of obtaining yet another nexus opinion regarding the etiology of the Veteran's low back disability could be ordered, it would not be appropriate because a request for another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible. 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's degenerative arthritis of the spine is related to service. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).





ORDER

Entitlement to service connection for degenerative arthritis of the spine is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


